internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc intl br3-112579-99 date date taxpayer dear on date the internal_revenue_service issued ltr to taxpayer the purpose of this letter is to inform you that ltr is hereby revoked in accordance with section dollar_figure of revproc_99_1 1999_1_irb_6 ltr held that taxpayer may amend its previously filed federal_income_tax returns for taxable years beginning after date ie taxable years through to elect the fair_market_value_method of apportioning interest_expense taxpayer had originally elected to apportion its interest_expense under the tax_book_value_method for those years we hereby revoke ltr because its holding is inconsistent with the judicial doctrine_of_election the doctrine_of_election as it applies to federal tax law consists of the following two elements there must be a free choice between two or more alternatives and there must be an overt act by the taxpayer communicating the choice to the commissioner ie a manifestation of the choice see 83_tc_255 see also bayley v commissioner 35_tc_288 acq 1961_2_cb_4 10_tc_1007 under the doctrine_of_election a taxpayer that makes a conscious election under the tax laws may not without the consent of the commissioner revoke or amend its election merely because events do not unfold as planned see eg je riley inv co v commissioner 341_us_55 pacific nat’l co v welch 304_us_194 cc 304_us_191 is often regarded as the fundamental authority for the development’ of the doctrine_of_election 55_tc_468 in pacific national the taxpayer had the option to treat certain income under the deferred payment or installment_method the taxpayer reported the income using one method and later sought a refund based on a computation under the other method among the reasons articulated by the supreme court for its refusal to allow the taxpayer's change from one method to the other is that such changes would impose burdensome uncertainties upon the administration of the revenue laws and would require recomputation and readjustment of tax_liability for subsequent years id pincite rule that a taxpayer who elects a proper method on a return may not later revoke or change that election and substitute another method pacific national established the general taxpayer's request to amend its through federal_income_tax returns to elect the fair_market_value_method presented the two elements required for application of the doctrine_of_election taxpayer had a free choice between apportioning its interest_expense based on either the tax book_value or the fair_market_value_method taxpayer also affirmatively manifested its choice to use the tax_book_value_method on its original through returns a limited number of exceptions to the doctrine_of_election have been recognized and may permit taxpayers to revoke affirmative elections made on their federal tax returns courts have allowed elections on amended returns in the following factual situations the amended_return was filed prior to the date prescribed for filing a return the taxpayer's treatment of the contested item in the amended_return was not inconsistent with his treatment of that item in his original return or the taxpayer's treatment of the item in the original return was improper and the taxpayer elected one of several allowable alternatives in the amended_return see grynberg t c pincite 65_tc_113 taxpayer's request to amend its through returns to elect the fair_market_value_method did not present any of these exceptions to the doctrine_of_election taxpayer did not seek to amend the returns prior to the date prescribed for their filing taxpayer's request to utilize the fair_market_value_method was inconsistent with its prior use of the tax_book_value_method finally taxpayer properly and allowably elected the tax_book_value_method for apportioning interest_expense on its original through returns the doctrine_of_election thus properly barred taxpayer from amending its through federal_income_tax returns to elect the fair_market_value_method of apportioning interest_expense accordingly we hereby revoke ltr sec_7805 of the code provides that the secretary_of_the_treasury or_his_delegate may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect section dollar_figure of revproc_99_1 provides that a letter_ruling found to be in error or not in accord with the current view of the service may be revoked or modified unless it was a part of a closing_agreement if a letter_ruling is revoked or modified the revocation or modification applies to all taxable years open under the statute_of_limitations unless the service uses its discretionary authority under sec_7805 to limit the retroactive effect of the revocation or modification pursuant to the authority of sec_7805 of the code we hereby provide that this revocation of ltr will apply to taxpayer without retroactive effect the revocation and sec_7805 ruling in this letter are directed only to the taxpayer that requested the original ruling sec_6110 of the internal_revenue_code provides that letter rulings may not be used or cited as precedent a copy of this letter is being sent to the district_director that has jurisdiction over the examination of taxpayer's returns questions regarding this letter may be directed to the contact person listed above sincerely irwin halpern senior technical reviewer branch office of associate chief_counsel international cc chief examination_division district_director buffalo new york
